Citation Nr: 1505811	
Decision Date: 02/06/15    Archive Date: 02/18/15

DOCKET NO.  09-47 280	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUE

Entitlement to service connection for a psychiatric disorder, to include anxiety, depression, major depressive disorder, panic disorder, and posttraumatic stress disorder. 


REPRESENTATION

Appellant represented by:	Brandie L. Hall, Attorney at Law


WITNESSES AT HEARINGS ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

J. D. Deane, Counsel


INTRODUCTION

The Veteran served on active duty from June 1984 to June 1989.  This matter comes properly before the Board of Veterans' Appeals (Board) on appeal from a March 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office in Louisville, Kentucky (RO).


REMAND

The Veteran contends that he developed a psychiatric disorder as a result of events during his active military service.

The Veteran originally filed claims of entitlement to service connection for various psychiatric disorders in September 2002.  In a January 2004 rating decision, the RO denied entitlement to service connection for anxiety, depression, and posttraumatic stress disorder (PTSD), as service treatment records did not reveal evidence of psychiatric symptomatology and evidence of record did not relate any current psychiatric symptomatology to service.  In July 2008, the Veteran filed a claim to reopen the issue of entitlement to service connection for anxiety, depression, and PTSD.  While the RO denied reopening the Veteran's claim in a March 2009 rating decision, the Board later reopened and remanded this matter in March 2012.  After additional development was completed, the RO issued a supplemental statement of the case in August 2014 and returned this matter to the Board for adjudication.

A longitudinal review of the record showed that the Veteran's service treatment records were negative for diagnosis of or treatment for any psychiatric disorder.  Service personnel records reflected that the Veteran served in the Navy as a Construction Electrician and stationed on Diego Garcia from February 1987 to March 1988 and as in Nea Makri, Greece, from April 1988 to March 1989.  Additional service personnel records revealed that the Veteran was involved in the Rifle or Color Guard for the funeral of "HM2 Walsh" and others in 1985. 

Post-service private emergency room records dated in February 1996 detailed complaints of homicidal ideation and aggressive behavior.  Private inpatient treatment records dated in February and March 1996 showed a diagnosis of adjustment disorder on admission.  It was noted that the Veteran's blood pressure medications "might be" contributing to his depression.  A March 1996 discharge summary listed diagnoses of dysthymic disorder and rule out PTSD.  Stressors were noted as marital difficulties and recent separation from his wife.  It was further noted that the Veteran remained preoccupied with his experiences in Navy from 1984 to 1989, seeing friends killed during Special Forces training.   

Additional private treatment records from multiple providers dated from November 2000 to September 2001 showed complaints of mood swings, irritability, anger, depression, insomnia, and avoidance behaviors as well as findings of anxiety and depressive symptomatology.  A private treatment provider noted a prior hospitalization for suicidal thoughts and listed a diagnosis of major depression. 

VA treatment records dated from 2001 to 2008 detailed complaints of anger, mood swings, nightmares, depression, sleep impairment, hopelessness without suicidal ideation, panic attacks, irritability, and anxiety.  Examiners repeatedly listed diagnoses of panic disorder with agoraphobia, major depression, and major depressive disorder (MDD).  In August 2001, the Veteran reported that he had sudden onset panic attacks since his divorce in 1994.  In March 2002, the Veteran admitted to anxiety related to job interviews and unemployment.  The Veteran also reported significant stressors in January 2004, including job loss, marital troubles, and applying for disability.    

Private treatment records dated in March and December 2008 revealed findings of opioid dependence, dysthymic disorder, and mood disorder due to pain caused in fall.  Records from the Social Security Administration (SSA) were associated with the record in 2010.  A SSA disability determination report reflected a primary diagnosis of osteoarthrosis and allied disorders and a secondary diagnosis of affective/mood disorders.  A December 2007 SSA disability psychiatric evaluation report listed Axis I diagnoses of pain disorder with general medical and psychological factors and adjustment disorder with depressed and anxious mood as well as noted Axis IV diagnoses of occupational and financial problems.  An April 2008 SSA Psychiatric Review Technique document noted findings of affective disorders, anxiety-related disorders, somatoform disorders, adjustment disorder with depressed and anxious features, and MDD.  In an August 2009 neuropsychological report, the Veteran indicated that he had a recent history of anxiety and depression since 1991, which worsened significantly following an occupational injury in October 2006.  The examiner listed Axis I diagnoses of anxiety disorder, not otherwise specified (NOS); pain disorder associated with both psychological factors and a general medical condition; rule out major depressive disorder; and rule out PTSD as well as noted an Axis IV diagnosis of job loss.

In an April 2010 private pre-surgical psychological pain evaluation, the examiner listed Axis I diagnoses of depressive disorder NOS, with hypomanic and paranoid traits; generalized anxiety disorder; pain disorder associated with both psychological factors and a general medical condition; rule out bipolar II disorder; and rule out schizoaffective disorder as well as noted an Axis IV diagnosis of pain.  An additional August 2010 private psychiatric evaluation report reflected complaints of depression, daily panic attacks, mood swings, nightmares, nerves, and poor train of thought and concentration.  The examiner listed an impression of mood disorder, NOS. 

In an October 2010 VA PTSD examination report, the Veteran reported that he received inpatient treatment for depression in 1992 at Bourbon Hospital due to adjusting to civilian life and the divorce process.  He asserted that that the change from military to civilian life was a big adjustment for him.  The examiner found that the Veteran did not meet the DSM IV criteria for a diagnosis of PTSD.  The examiner then listed an Axis I diagnosis of anxiety NOS as well as noted Axis IV diagnoses of "medical, family stress, death of multiple family members, etc."  A Global Assessment of Functioning score of 55 was assigned, indicative of moderate symptoms or moderate difficulty in social, occupational, or school functioning.  The examiner opined that the Veteran's psychiatric disorder was "less likely as not" caused by or a result of his military service.  In the cited rationale, the examiner found that the Veteran had a history of being intermittently treated for anxiety and depression at the VA outpatient clinic due to "adjusting to civilian life and family problems."  Although the examiner indicated that there was no significant military trauma and no significant evidence to support awarding service connection for a psychiatric disorder, the examiner nonetheless stated that multiple stressors may have contributed to the Veteran's anxiety. 

Additional VA and private treatment records dated from 2009 to 2011 reflected continued complaints of depression, weight gain, and panic problems as well as findings of depression.  In a December 2009 VA treatment record, the Veteran reported he had "bad nerves since 1992" that were "worse since back problems".  In a May 2010 VA treatment record, the Veteran's depression/anxiety was listed as stable.  However, he complained of persisting depression with associated irritability and agitation in a June 2011 VA treatment note. 

The Veteran has consistently alleged the following in-service stressors:  1) witnessing "HM2 Walsh" killed in an automobile accident at the gates of Naval Air Station Joint Reserve Base Willow Grove in Pennsylvania; 2) being on isolated duty on Diego Garcia in the Indian Ocean, at which time contact with family was limited for security reasons; 3) attending military funerals as a member of the Rifle or Color Guard; 4) the death of his friend and fellow serviceman, Dennis Flannery, who was cut in half in a vehicular accident in Nea Makri, Greece, when they were both stationed there in separate units within the same battalion, NMCB Six Two, in approximately October 1988; 5) training other soldiers for combat missions on the Small Unit Infantry Team, which resulted in his feeling of possessing a "power" that he does not know how to control in the civilian world; and 6) witnessing explosions and fires as well as hearing of the death of two Navy divers and/or Seabees due to escalating tensions around Diego Garcia before the Gulf War began in 1991.

In March 2012, the Board reopened and remanded this matter for additional development, to include obtaining an additional VA examination due to the inadequacy of the October 2010 VA examination report; requesting a comprehensive in-service stressor statement from the Veteran; and taking necessary actions to verify the Veteran's asserted in-service stressors. 

A comprehensive review of the record regrettably reveals that further development on this matter is warranted, as the RO has not substantially complied with the directives of the prior March 2012 remand and, thus, a remand for curative action is required.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (holding that RO compliance with remand directives is not optional or discretionary, and the Board errs as a matter of law when it fails to ensure compliance).  Based on the cumulative evidence of record, this claim must be remanded to make further attempts to verify asserted in-service stressors, clarify the Veteran's current mailing address, and reschedule a VA examination. 

In an October 2013 memorandum, the RO found that the Veteran's in-service stressors were not confirmed and described actions taken concerning the verification of the Veteran's reported in-service stressors.  It was indicated that the RO received a negative response from the Naval Criminal Investigative Service concerning the first stressor cited above as well as characterized additional stressors as unable to be researched by U.S. Army and Joint Services Records Research Center (JSRRC) due to JSRRC Stressor Verification Guide instructions.  The RO also sought additional information before attempting to verify the stressor involving Dennis Flannery in Greece in October 1988.  However, after receiving additional information from the Veteran in October 2013 concerning the assigned unit and battalion of that casualty in 1988, the RO did not send the necessary information to JSRRC to try to corroborate this asserted stressor.  Thus, the Board again instructs the RO to review the file and prepare a summary of all the claimed stressors.  This summary, and all associated documents, must then be sent to JSRRC.

The record also reflects that the Veteran failed to report to a scheduled VA examination in January 2014.  Yet, documentation from the VA Medical Center (VAMC) showing that notice of the scheduled examination was sent to the Veteran's last known mailing address is not of record.  In addition, different mailing addresses for the Veteran are shown in the claims file and electronic records.  In a September 2014 statement, the Veteran's attorney also specifically asserted that the Veteran did not receive notification of the VA examination scheduled in January 2014.  As such, the Board instructs the RO to reschedule the Veteran for a VA examination to clarify the nature and etiology of his claimed psychiatric disorder on appeal.  A copy of the actual examination notification letter from the VAMC to the Veteran and his attorney, not just the general notice letter from the RO showing a VA examination will be scheduled, must also be associated with the record by the RO.

Evidence of record further reflects that the Veteran received VA medical treatment for his claimed psychiatric disorders from Lexington VAMC and Hazard Community Based Outpatient Clinic (CBOC).  As evidence of record only includes treatment records dated up to June 2011 from those facilities, all pertinent VA treatment records should be obtained and properly associated with the record.  See 38 U.S.C.A. § 5103A(c); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (finding that VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Accordingly, the case is remanded for the following actions:

1.  The RO must undertake appropriate action, to specifically include contacting the Veteran's attorney, to verify his current mailing address.  The RO must document in the record all requests and responses in this regard.  Special care must be taken to ensure that all correspondence is sent to the Veteran's correct, current address.

2.  The RO must contact the Veteran and afford him the opportunity to identify or submit any additional pertinent evidence in support of his claim.  Regardless of his response, the RO must obtain all outstanding records relevant to the claim being remanded, to include VA treatment records from Lexington VAMC and Hazard CBOC from June 2011 to the present.  

All attempts to secure this evidence must be documented in the record by the RO.  When requesting records not in the custody of a Federal department or agency, such as private treatment records, the RO must make an initial request for the records and at least one follow-up request if the records are not received or a response that records do not exist is not received.  If the RO is unable to secure any of the identified records, the RO must notify the Veteran and his attorney and (a) identify the information the RO is unable to obtain; (b) briefly explain the efforts that the RO made to obtain that information; (c) describe any further action to be taken by the RO with respect to the claim; and (d) that the Veteran is ultimately responsible for providing information.  The Veteran and his attorney must then be given an opportunity to respond.

3.  The RO must review the file and prepare a summary of all the claimed stressors.  This summary, and all associated documents, must be sent to JSRRC.  This organization must be requested to provide any information which might corroborate the Veteran's alleged stressors.  If JSRRC is unable to provide the specific information requested, they must be asked to direct the RO to any additional appropriate sources. 

4.  Following the above, the RO must consider all credible supporting evidence developed to show that the Veteran experienced the alleged stressors and determine whether the evidence is sufficient to establish the occurrence of each alleged stressor.
 
5.  The RO must then afford the Veteran a VA psychiatric examination to determine whether any current or previously diagnosed psychiatric disorder is related to his military service.  The claims file and all electronic records must be made available to the examiner, and the examiner must specify in the examination report that these records have been reviewed.  All studies, tests, and evaluations deemed necessary by the examiner must be performed.  

Thereafter, based upon review of the record and the Veteran's lay statements, the examiner must provide an opinion as to whether any diagnosed psychiatric disorder is related to military service, to specifically include PTSD, major depressive disorder, panic disorder, and anxiety.  The examiner must integrate the previous psychiatric findings and diagnoses of current findings to obtain a true picture of the nature of the Veteran's psychiatric status.  The RO must specify for the examiner the stressor or stressors that it has determined are established by the record and the examiner must be instructed that only those events may be considered for the purpose of determining whether the Veteran was exposed to a stressor in service. 

If the diagnosis of PTSD is deemed appropriate, the examiner should specify (1) whether each alleged stressor found to be established by the record was sufficient to produce PTSD; and (2) whether there is a link between the current symptomatology and one or more of the in-service stressors found to be established by the record and found sufficient to produce PTSD by the examiner.  If a diagnosis of any psychiatric disorder other than PTSD is found to be warranted, the examiner must specifically state whether that psychiatric disorder is related to the Veteran's period of military service, to include adjustment from military to civilian life. 

All rendered opinions must be accompanied by a thorough rationale.  If the examiner cannot render a requested opinion without resorting to speculation, the examiner must provide the reasoning for that determination.  The examiner must indicate whether there was any further need for information or testing necessary to make a determination.  Additionally, the examiner must indicate whether the opinion could not be rendered due to limitations of knowledge in the medical community at large or those of the particular examiner.  

6.  The RO must notify the Veteran that it is his responsibility to report for any examination scheduled, and to cooperate in the development of the claim.  The consequences for failure to report for any VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2014).  In the event that the Veteran does not report for any scheduled examination, documentation must be obtained and associated with the Veteran's record that shows that notice scheduling the examination was sent to the Veteran's last known address as well as the Veteran's attorney by the VAMC.  Documentation must also be obtained and associated with the Veteran's record demonstrating any notice that was sent was returned as undeliverable.
 
7.  After the development requested has been completed, the RO must review any examination report to ensure that it is in complete compliance with the directives of this Remand.  If any report is deficient in any manner, the RO must implement corrective procedures at once. 

8.  Once the above actions have been completed, and any other development as may be indicated by any response received as a consequence of the actions taken above, the RO must re-adjudicate the Veteran's claim on appeal.  If the benefit remains denied, a supplemental statement of the case must be provided to the Veteran and his attorney.  After they have had an adequate opportunity to respond, the appeal must be returned to the Board for further appellate review.

No action is required by the Veteran until he receives further notice; however, he may present additional evidence or argument while the case is in remand status at the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


_________________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

